                                                                                MEMO ENDORSED
                                              THE CITY OF NEW YORK
                                                                                                           Laura C. Williams
JAMES E. JOHNSON
Corporation Counsel
                                             LAW DEPARTMENT                                     Assistant Corporation Counsel
                                                 100 CHURCH STREET                                      Phone: (212) 356-2435
                                                 NEW YORK, NY 10007                                      lawillia@law.nyc.gov




                                                                      May 18, 2021

        By ECF
        Honorable Katherine Polk Failla
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                        Re:     Christopher Wallace v. New York City Department of Education
                                Case No. 20 Civ. 01424

        Dear Judge Failla:

                        I am an Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney for the defendant New York City
        Department of Education (“DOE”) in the above-captioned proceeding. I write to respectfully
        request a three-week extension of time, from May 21, 2021 to June 11, 2021, for defendant to
        serve and file its reply to plaintiff’s opposition to defendant’s motion for summary judgment.
        Plaintiff’s counsel has consented to this request.

                       This is defendant’s first request for an extension of time to file its reply, and is
        made due to the undersigned’s very heavy caseload which, which includes preparing a motion to
        dismiss in another action, replies to multiple previously filed motions, as well as responses to
        federal and state discovery requests in multiple actions. The foregoing obligations necessitate
        additional time to prepare and finalize defendant’s reply.

                        I appreciate the Court’s attention and consideration of this request.

                                                                      Respectfully Submitted,
                                                                             /s/
                                                                      Laura C. Williams
                                                                      Assistant Corporation Counsel


        cc:      By ECF
                 Justin S. Clark, Esq.
                 Attorney for Plaintiff
Application GRANTED, with the understanding that no further
extensions will be forthcoming.

Dated:    May 18, 2021               SO ORDERED.
          New York, New York



                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
